Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	
Claim 7 is cancelled. 
Claims 1 – 6, 8 – 21 are allowed over the prior art of record. 
The following is the Examiner’s statement of reasons for allowance: 
a. With respect to claim 1, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“reconstructing respective MR images for the respective instants of the individual time segments from the signal data of several time segments, wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant, and
determining an inconsistency of the MRI signals attributed to each time segment wherein the period of time is subdivided into a large number of shorter time segments when inconsistency is detected.” 

in combination with the rest of the limitations of the claim. 
b. With respect to claims 2 - 6,  8 – 13 the claims have been found allowable due to their dependencies on claim 1.
c. With respect to claim 14, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“reconstructing respective MR images for the respective instants of the individual time segments from the signal data, wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said 

individual time segments and said instant, wherein the period of time is subdivided into a larger number of shorter time segments when at least one of the derived geometric indicates a too fast or too strong motion occurring between the two time segments of the respective pair”. 

in combination with the rest of the limitations of the claim. 
d. With respect to claims 17 - 21 the claims have been found allowable due to their dependencies on claim 14.
e. With respect to claim 15, the claim has been found allowable over the prior art since the prior art of record does not teach or suggest:
“reconstructing respective MR images for the respective instants of the individual time segments from the signal data, wherein a motion compensation is applied to the data portions from the respective time segments for each instant according to the derived respective geometric transformations between said individual time segments and said instant, wherein the period of time is subdivided into a number of longer time segments or a larger number of shorter time segment when the derived geometric transformations indicate that there is no or only an insignificant motion occurring between consecutive time segments.” 

in combination with the rest of the limitations of the claim. 
f. With respect to claim 16 the claim has been found allowable due to its dependency on claim 15.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements for Allowance”.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK WENDEROTH whose telephone number is (571)270-1945.  The examiner can normally be reached on M-F 7 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/Frederick Wenderoth/ 
Examiner, Art Unit 2852